

115 HR 2817 IH: Child Tax Credit Integrity Preservation Act
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2817IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify eligibility for the child tax credit.
	
 1.Short titleThis Act may be cited as the Child Tax Credit Integrity Preservation Act. 2.Eligibility for child tax credit (a)In generalSection 24(e) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(e)Identification requirements
 (1)In generalNo credit shall be allowed under this section to a taxpayer with respect to any qualifying child unless the taxpayer includes on the return of tax for the taxable year—
 (A)the name of such qualifying child, and (B)the valid identification number of the taxpayer (and, in the case of a joint return, the taxpayer’s spouse) and such qualifying child.
							(2)Valid identification number
 (A)In generalFor purposes of this subsection, the term valid identification number means— (i)in the case of the taxpayer and any spouse of the taxpayer, a social security number issued to the individual by the Social Security Administration on or before the due date for filing the return for the taxable year, and
 (ii)in the case of a qualifying child, a taxpayer identification number issued on or before the due date for filing such return.
 (B)Exception for individuals prohibited from engaging in employment in United StatesFor purposes of subparagraph (A)(i), the term social security number shall not include the social security number of an individual who is prohibited from engaging in employment in the United States..
			